IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs August 30, 2011

           JACKIE F. CURRY v. HOWARD CARLTON, WARDEN

                  Appeal from the Circuit Court for Johnson County
                          No. 5658    Robert Cupp, Judge


                No. E2011-00607-CCA-R3-HC - Filed October 6, 2011


The petitioner, Jackie F. Curry, appeals the Johnson County Circuit Court’s summary
dismissal of his pro se petition for writ of habeas corpus. Following our review, we affirm
the summary dismissal of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
J OHN E VERETT W ILLIAMS, JJ., joined.

Jackie F. Curry, Mountain City, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Sophia S. Lee, Assistant Attorney
General, for the appellee, State of Tennessee.

                                        OPINION

                                          FACTS

        “[The] [p]etitioner physically forced the victim, who was his ex-girlfriend, from a
nightclub. After taking her to an Economy Inn, he raped her orally, vaginally and anally.”
Jackie F. Curry v. State, No. E2007-02526-CCA-R3-HC, 2008 WL 3066823, at *1 (Tenn.
Crim. App. Aug. 4, 2008), perm. to appeal denied (Tenn. Dec. 8, 2008) (citing State v.
Jackie F. Curry, No. E2000-02475-CCA-R3-CD, 2001 WL 872789, at *1-3 (Tenn. Crim.
App. Aug. 2, 2001), perm. to appeal denied (Tenn. Nov. 5, 2001)). On August 15, 2000,
the petitioner was convicted by a Knox County Criminal Court jury of three counts of
aggravated rape and was sentenced as a violent offender to twenty-two years on each count,
to be served consecutively to each other and consecutively to a prior eight-year sentence for
which he was on probation at the time of the incident. Id. at *1. This court affirmed the
judgments of the trial court, and our supreme court denied the petitioner’s application for
permission to appeal. Id.

        On March 29, 2004, the petitioner filed a petition for writ of habeas corpus, arguing
that the court of conviction violated his due process rights by excluding evidence rendering
his judgments of conviction void, the prosecutor withheld exculpatory evidence, his trial
counsel rendered ineffective assistance, the indictment violated principles of double
jeopardy in that it incorporated three counts, the convicting evidence was legally insufficient
and materially varied from the offenses charged in the indictment, and the trial court erred
in enhancing his sentences and in imposing consecutive sentences. See Jackie F. Curry v.
State, No. E2004-01227-CCA-R3-HC, 2005 WL 927158, at *1 (Tenn. Crim. App. Apr. 21,
2005). The habeas court dismissed the petition, and this court granted the State’s motion to
affirm the dismissal under Rule 20 of the Rules of the Court of Criminal Appeals. Id.

        On January 11, 2005, the petitioner filed an untimely petition for post-conviction
relief in which he argued that the trial court improperly enhanced his sentence under Blakely
v. Washington, 542 U.S. 296 (2004).                 See Jackie F. Curry v. State, No.
E2005-00418-CCA-R3-PC, 2005 WL 3343826, at *1 (Tenn. Crim. App. Dec. 7, 2005). The
post-conviction court dismissed the petition as barred by the statute of limitations, and this
court affirmed the dismissal on appeal. Id.

       On January 31, 2007, the petitioner filed a second petition for writ of habeas corpus,
as well as an amended petition on February 22, 2007, in which he made the following
allegations:

       (1) the indictments were defective because they failed to allege that force or
       coercion was used to accomplish the act of sexual penetration; (2) the
       indictments are facially void because they fail to allege that sexual penetration
       was accomplished without the victim’s consent and that Petitioner knew he
       did not have the victim’s consent; (3) the indictment is invalid because it fails
       to “state the facts constituting the offense in ordinary and concise language”
       so that “a person of common understanding [would] know what is intended;”
       (4) the trial court constructively altered the charging terms of the indictment
       by instructing the jury on statutory elements not included in the indictment;
       (5) his convictions are void because the aggravated rape statute under which
       he was convicted is unconstitutional; (6) the proof did not support the jury’s
       finding that he engaged in conduct that constituted a substantial step toward
       the three aggravated rape convictions; and (7) the trial court did not have
       jurisdiction to revoke the community corrections sentence he was serving at
       the time of the incident.

                                              -2-
Jackie F. Curry, 2008 WL 3066823, at *1. As with his first petition, the habeas court
summarily dismissed the petition, and this court affirmed on appeal. Id. at *2, *6.

        The petitioner filed the current petition for post-conviction relief, pro se, on April 9,
2010. As we understand his argument, the petitioner asserted in his petition that his sentence
was illegal because it was greater than the presumptive minimum sentence, his offenses
should have been consolidated pursuant to the merger doctrine for having occurred within
a 24-hour period of time, he was erroneously “treated as some sort of ‘recidivist’ offender,”
his sentence was enhanced based on the erroneous application of the “‘exceptional cruelty’”
and “‘desire for pleasure and excitement’” enhancement factors, and the trial court did not
submit the enhancement factors to the jury contrary to Blakely. The State moved to dismiss
the petition, and the habeas court granted the State’s motion on December 28, 2010,1
concluding that the petition failed to adhere to the mandatory procedural requirements for
seeking a writ and failed to raise a cognizable claim for habeas corpus relief. The petitioner
filed a notice of appeal on February 11, 2011.

                                                ANALYSIS

        As an initial matter, the State urges this court to dismiss the appeal because the
petitioner filed an untimely notice of appeal. Tennessee Rule of Appellate Procedure 4(a)
provides that the notice of appeal must be filed “within 30 days after the date of entry of the
judgment appealed from[.]” However, the rule further provides that “in all criminal cases
the ‘notice of appeal’ document is not jurisdictional and the filing of such document may be
waived in the interest of justice.” Id. Even though the habeas court’s order was filed on
December 28, 2010, considering that the record reflects that a copy of the order was not sent
to the petitioner until February 4, 2011, we will review the petitioner’s claims in the interest
of justice.

        The petitioner argues that the habeas court erred in dismissing his petition despite his
failure to conform to the procedural requirements and also asserts that he raised a cognizable
claim for habeas relief.

        Whether the petitioner is entitled to habeas corpus relief is a question of law.
Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007); Hart v. State, 21 S.W.3d 901, 903
(Tenn. 2000). As such, our review is de novo with no presumption of correctness given to
the trial court’s findings and conclusions. Id.

       It is well-established in Tennessee that the remedy provided by a writ of habeas

       1
           The record reflects that a copy of the order was not sent to the petitioner until February 4, 2011.

                                                      -3-
corpus is limited in scope and may only be invoked where the judgment is void or the
petitioner’s term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361
(Tenn. 2007); State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980
S.W.2d 407, 409 (Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment is
“one that is facially invalid because the court did not have the statutory authority to render
such judgment.” Summers, 212 S.W.3d at 256 (citing Dykes v. Compton, 978 S.W.2d 528,
529 (Tenn. 1998)). A petitioner bears the burden of establishing a void judgment or illegal
confinement by a preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000). Furthermore, when “a habeas corpus petition fails to establish that a judgment
is void, a trial court may dismiss the petition without a hearing.” Summers, 212 S.W.3d at
260 (citing Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)).

      We conclude that summary dismissal was appropriate. First, the petitioner failed to
comply with the mandatory requirements for habeas corpus petitions under Tennessee Code
Annotated section 29-21-107. Section 29-21-107 provides:

              (a) Application for the writ shall be made by petition, signed either by
       the party for whose benefit it is intended, or some person on the petitioner’s
       behalf, and verified by affidavit.

              (b) The petition shall state:

              (1) That the person in whose behalf the writ is sought, is
              illegally restrained of liberty, and the person by whom and place
              where restrained, mentioning the name of such person, if
              known, and, if unknown, describing the person with as much
              particularity as practicable;

              (2) The cause or pretense of such restraint according to the best
              information of the applicant, and if it be by virtue of any legal
              process, a copy thereof shall be annexed, or a satisfactory
              reason given for its absence;

              (3) That the legality of the restraint has not already been
              adjudged upon a prior proceeding of the same character, to the
              best of the applicant’s knowledge and belief; and

              (4) That it is first application for the writ, or, if a previous
              application has been made, a copy of the petition and
              proceedings thereon shall be produced, or satisfactory reasons

                                              -4-
              be given for the failure so to do.

The procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. See Hickman v. State, 153 S.W.3d 16, 21 (Tenn. 2004). A habeas
corpus court “properly may choose to summarily dismiss a petition for failing to comply
with the statutory procedural requirements.” Summers, 212 S.W.3d at 260. Here, it does
not appear that the petition was verified by affidavit. See Tenn. Code Ann. § 29-21-107(a).
The petition also fails to state that the legality of the imprisonment had not already been
adjudged at a prior proceeding of the same character and whether this was the petitioner’s
first application for the writ. See id. § 29-21-107(b)(3), (4). The petitioner does mention
in his petition that he had filed a post-conviction petition for relief, but he failed to mention
that this was his third petition for writ of habeas corpus or provide copies of his first two
petitions and the corresponding proceedings as required.

        Moreover, the petitioner failed to raise a cognizable claim for habeas corpus relief.
He asserts that the three aggravated rapes occurred within the same criminal episode and
therefore should have been treated as one conviction under Tennessee Code Annotated
section 40-35-106(b)(4). The petitioner’s reliance on section 40-35-106 is misplaced. That
statute provides:

       (b) In determining the number of prior convictions a defendant has received:

              (1) “Prior conviction” means a conviction for an offense
              occurring prior to the commission of the offense for which the
              defendant is being sentenced;

              ....

              (4) Except for convictions for which the statutory elements
              include serious bodily injury, bodily injury, threatened serious
              bodily injury or threatened bodily injury to the victim or
              victims, or convictions for the offense of aggravated burglary
              under § 39-14-403, convictions for multiple felonies committed
              within the same twenty-four-hour period constitute one (1)
              conviction for the purpose of determining prior convictions[.]

Id. § 40-35-106(b)(1), (4). The statute governs the number of prior convictions a defendant
must possess in order to be sentenced as a multiple offender. The subsection he relies on
clearly applies to prior convictions, not present offenses, and has no applicability to the
petitioner’s convictions for aggravated rape because he was not sentenced as a multiple

                                               -5-
offender. Moreover, a challenge to a defendant’s offender classification is not a cognizable
claim for habeas corpus relief as it would render the judgment, at most, voidable and not
void. See Edwards v. State, 269 S.W.3d 915, 924-25 (Tenn. 2008).

       The petitioner also argues that his receiving three separate convictions for offenses
occurring during one criminal episode violated the double jeopardy clause and also that the
three offenses should have been consolidated under Tennessee Rules of Criminal Procedure
8, 13, and 14 as having been a part of a common scheme and plan. The petitioner’s
argument misapprehends the purpose of these rules. Rule 8 states in part:

       (a) Mandatory Joinder of Offenses.

              (1) Criteria for Mandatory Joinder. Two or more offenses shall
              be joined in the same indictment, presentment, or information,
              with each offense stated in a separate count, or the offenses
              consolidated pursuant to Rule 13, if the offenses are:

                     (A) based on the same conduct or arise from the
                     same criminal episode;

                     (B) within the jurisdiction of a single court; and

                     (C) known to the appropriate prosecuting official
                     at the time of the return of the indictment(s),
                     presentment(s), or information(s).

              (2) Failure to Join Such Offenses. A defendant shall not be
              subject to separate trials for multiple offenses falling within
              Rule 8(a)(1) unless they are severed pursuant to Rule 14.

       (b) Permissive Joinder of Offenses. Two or more offenses may be joined in
       the same indictment, presentment, or information, with each offense stated in
       a separate count, or consolidated pursuant to Rule 13, if:

              (1) the offenses constitute parts of a common scheme or plan;
              or

              (2) they are of the same or similar character.

Rule 13 states:

                                            -6-
       (a) Consolidation. The court may order consolidation for trial of two or more
       indictments, presentments, or informations if the offenses and all defendants
       could have been joined in a single indictment, presentment, or information
       pursuant to Rule 8.

       (b) Severance. The court may order a severance of offenses or defendants
       before trial if a severance could be obtained on motion of a defendant or of the
       state pursuant to Rule 14.

       Here, the petitioner’s offenses were joined in the same indictment and disposed of
in the same trial as provided for under the abovementioned rules. These rules regarding
consolidation and merger do not operate to combine multiple offenses into only one offense
as asserted by the petitioner. Moreover, the petitioner’s three separate convictions were the
result of three discreet acts of aggravated rape and therefore were not in violation of the
double jeopardy clause.

       The petitioner further argues that his sentences are illegal because he was sentenced
above the minimum sentence in the range, the trial court incorrectly enhanced his sentences
based on findings of “exceptional cruelty,” see Tenn. Code Ann. § 40-35-114(5), and that
the offenses were committed to gratify his desire for pleasure or excitement, see id. § 40-35-
114(7), and none of the enhancement factors were submitted to the jury in violation of
Blakely.

        With regard to the petitioner’s contentions regarding his sentence, we first note that
the trial court did not even apply the exceptional cruelty enhancement factor in enhancing
the petitioner’s sentence. See Jackie F. Curry, 2001 WL 872789, at *6. In addition, the
applicability of enhancement factors was determined on direct appeal, see id., the petitioner
made the same challenge regarding the length of his sentences in his first petition for writ
of habeas corpus, see Jackie F. Curry, 2005 WL 927158, at *1-2, and the petitioner raised
the same Blakely issue in his petition for post-conviction relief. See Jackie F. Curry, 2005
WL 3343826, at *1. “‘[I]t is a fundamental principle of law that the remedy of habeas
corpus may not be used to resurrect and relitigate matters which have been raised and
determined in a prior suit for habeas corpus, a prior suit for post-conviction relief, or on
direct appeal unless a change in the law renders the petitioner’s conviction void.’” Robert
M. Winters v. Jim Morrow, Warden, No. E2009-01334-CCA-R3-HC, 2010 WL 2265441,
at *2 (Tenn. Crim. App. June 7, 2010), perm. to appeal denied (Tenn. Oct. 12, 2010) (citing
Freddie Olden v. David Mills, Warden & the State of Tennessee, No. 332, 1991 WL 59366,
at *2 (Tenn. Crim. App. Apr. 12, 1991) (citations omitted)).



                                             -7-
        Moreover, additionally with specific regard to the petitioner’s Blakely claim, the
petitioner’s case became final before Blakely was decided, and “Apprendi/Blakely type
issues regarding allocating fact-finding authority to judges during sentencing are not in the
narrow class of procedural rules that apply retroactively.” Ulysses Richardson v. State, No.
W2006-01856-CCA-R3-PC, 2007 WL 1515162, at *2 (Tenn. Crim. App. May 24, 2007),
perm. to appeal denied (Tenn. Sept. 17, 2007). Furthermore, even a valid Blakely claim
renders a conviction voidable, not void, and is thus non-cognizable in habeas corpus review.
Richardson, 2007 WL 1515162, at *3.

                                     CONCLUSION

       Based on the foregoing authorities and reasoning, affirm the summary dismissal of
the petition.


                                                   _________________________________
                                                   ALAN E. GLENN, JUDGE




                                             -8-